  Case 3:19-cv-00079-HEH Document 27 Filed 09/06/19 Page 1 of 1 PageID# 102




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


HARRIETT DECK,

              Plaintiff,

V.                                                 Civil Action No. 3:19cv79-HEH

COMPASS GROUP USA,INC.,

              Defendant.


                                     FINAL ORDER


       THIS MATTER is before the Court on a Stipulation ofDismissal with Prejudice

(ECF No. 26)filed by the parties pursuant to Federal Rule of Civil Procedure

41(a)(l)(A)(ii). It appearing to this Court that all matters of controversy have been fully

resolved and compromised, it is HEREBY ORDERED that this action is DISMISSED

WITH PREJUDICE.


       The Clerk is directed to send a copy ofthis Order to all counsel ofrecord.

       It is so ORDERED.



                                                                   /s/
                                                 Henry E. Hudson
                                                 Senior United States District Judge

Date:f«.p.r. C, 2ol^
Richmond, VA
